Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 05/05/2022.
	Currently, claims 1-20 are pending with claims 1-12 being withdrawn from consideration as being drawn to a non-elected Group or Species.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Feng (“US 2017/0345921 published 11/30/2017).
As to claim 13, Feng shows a high electron mobility transistor (HEMT), comprising: 
a buffer layer (main buffer 10+channel layer 15 together acting as a larger buffer for the barrier layer above based on the materials they are made of as GaN; [0041]) on a substrate (substrate 5; [0041]), wherein a bottom surface of the buffer layer directly contacts the substrate (see 10+15 touching 5 directly at its lower part 10) and a top surface of the buffer layer comprises ridges extending along a first direction (note the top surface of 10+15 has “elevated body part(s) or structure(s)” on the left and right hand sides on either side of the recess that 60 is down inside of, note these ridges extend in the left-right direction as well as being presumed to be extending at least partially into the page and either of those directions can be designated here though for now the office will choose the left-right direction); 
a p-type semiconductor layer (see layer 60 of p-GaN; [0041]) extending along a second direction on the ridges (here this layer extends along both the left-right direction and is found to be extending at least a bit into the into-out of the page direction for a real life device, though here the office will use the left-right direction again, note this extension is on the “elevated body part(s) or structure(s)” discussed above on the left and right sides of 10+15 though it does not extend directly along the top surface of those “elevated body part(s) or structure(s)”); 
a barrier layer (see barrier layer 20; [0041]) between the buffer layer and the p-type semiconductor layer (note that there are parts of 20 that are between parts of 60 and parts of 10+15 and thus this part is found to be between the parts overall); and 
a source electrode and a drain electrode (see source and drain electrodes 45 and 50; [0041]) adjacent to two sides of the p-type semiconductor layer (see these parts nearby to the left and right sides of the layer 60 a small distance away).  

As to claim 14, Feng shows the device further comprising a gate electrode on the p-type semiconductor layer (see gate electrode 40; [0041]).

As to claim 15, Feng shows the device wherein the gate electrode comprises metal (note metal for gate 50; [0041]).

As to claim 16, Feng shows the device wherein the source electrode and the drain electrode are extending along the second direction (note that the source and drain electrodes 45 and 50 are extending in the left-right direction and additionally it is found as well that they extend in the into-out of the page direction as well).

As to claim 17, Feng shows the device further comprising a passivation layer (note that layer 30 is acting as gate insulator and will be passivating 20 a bit on the edges as well as SiN; [0041]) around the p-type semiconductor layer and between the ridges. 

As to claim 18, Feng shows the device wherein the buffer layer comprises GaN (note the GaN material for 10 and 15; [0041]).  

As to claim 19, Feng shows the device, wherein the p-type semiconductor layer comprises p-type gallium nitride (pGaN) (see the p-GaN mentioned above for claim 13’s limitation in [0041]).  

As to claim 20, Feng shows the device wherein the barrier layer comprise AlXGa1-xN (see layer 20 being AlGaN in [0041]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/05/2022, with respect to the previous grounds of rejection have been fully considered and are persuasive.  The previous ground of rejection has been withdrawn, however new grounds of rejection are pending above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891